Citation Nr: 1418051	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to May 1960.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA),
Regional Office (RO), in Cleveland, Ohio, that denied the above claims.

In June 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in November 2103 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In the November 2013 Board Remand, the agency of original jurisdiction was instructed to schedule the Veteran for a VA examination with a qualified physician so as to determine whether any current headache or low back disability is related to service.  The Veteran underwent respective VA examinations in January 2014.  However, the record reflects that the examinations were conducted by a VA nurse practitioner.  Although the examination report is detailed, it was not conducted by a physician as directed the Board's November 2013 remand.  Furthermore, in providing the respective medical opinions, the nurse practitioner appears to have relied on the absence of evidence in the service medical records to provide a negative nexus opinion while failing to accord the Veteran's competent statements as to the onset and continuity of symptomatology any weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The foregoing observations were raised by the Veteran's representative in an Informal Hearing Presentation dated in March 2014, and the Board agrees.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, assigning the examination to a nurse practitioner, and not to a VA physician was a failure to comply with the terms of the November 2013 Remand.  Hence, a significant aspect of the development sought by the Board has not been accomplished.  As such, the examination report is inadequate for adjudication purposes and must once more be remanded to address the deficiencies.  See C.F.R. § 19.9 (2013).

With regard to the issue of service connection for a kidney disability, in 
correspondence dated in March 2014, the Veteran indicated that he sustained kidney injuries during the beating that also caused injury to the left side of my head, and that he had experienced frequent urination both day and night since.  As the outcome of the claim of service connection for headaches could impact the issue of service connection for a kidney disability, the claims are inextricably intertwined, and a decision by the Board on the issue of service connection for a kidney disability will be deferred pending final adjudication of the headache disability claim.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claimant's claim for the second issue).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with a qualified physician to determine whether any current headache disability is related to service.  The claims file, to include a copy of this Remand, must be sent to the examiner for review consideration of such must be reflected in the completed examination report.

The examining physician is requested to provide an opinion as to whether it is at least as likely as not that any current headache disability had onset in service or is otherwise related to a disease or injury in service including from the reported beating.

To the extent possible the examining physician is requested to opine as to whether the Veteran's headache disability was either (a) caused by or (b) is aggravated (permanently worsened) by his service connected eye disability.  If the examiner states the claimed headache disability is aggravated by the eye disability, the examiner should indicate the degree of additional impairment caused by the eye disability beyond the natural progress of the disease prior to the impairment in terms conforming to the rating schedule.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with a qualified physician to determine whether any current back disability is related to service.  The claims file, to include a copy of this Remand, must be sent to the examiner for review consideration of such must be reflected in the completed examination report.

The examining physician is requested to provide an opinion as to whether it is at least as likely as not that any current back disability had onset in service, was manifested by arthritis to a compensable degree within one year of separation from service, or is otherwise related to a disease or injury in service, to include from an in-service motor vehicle accident.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a back disability  in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



